Citation Nr: 1524096	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims file reveals that his claim for entitlement to service connection for a heart disability requires additional development before a decision may be reached.  During his April 2015 hearing before the Board, the Veteran identified additional evidence pertinent to his claim which has not yet been associated with his claims file.  Specifically, the Veteran indicated that he sought treatment for his heart disability at Northern Memorial Hospital in 2000, and that his treating physician there informed him of the negative effects that stress and anxiety have upon his heart disorder.  Accordingly, the RO should obtain all of the Veteran's treatment records from Northern Memorial Hospital.

Additionally, the Board does not find the VA opinions provided in September 2012 and October 2012 to be adequate in this case.  38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the September 2012 and October 2012 VA examiners opined that the Veteran's heart disability was not caused or aggravated by his service-connected psychiatric disability, neither examiner provided sufficient supporting rationale for the conclusions reached.  Further, neither examiner addressed the Veteran's lay contentions that his heart symptoms worsen during periods of stress or anxiety.  Last, neither examiner provided an opinion as to whether the Veteran's heart disability is directly related to his active duty service, particularly in light of the fact that the service treatment records document complaints of chest pain and pressure during service.  Accordingly, the Veteran should be afforded a new VA examination which adequately addresses the evidence in the claims file and discusses all relevant theories of entitlement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any required authorization from the Veteran, obtain the Veteran's private treatment records from Northern Memorial Hospital.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of each diagnosed heart disability found.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the service treatment records which document complaints of chest pain and the Veteran's lay statements indicating that his heart symptoms worsen during a period of anxiety or stress, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current heart disability was caused or incurred as a result of the Veteran's active duty service, to include in-service complaints of chest pain? 

*Is it at least as likely as not that any diagnosed heart disability was caused or aggravated by the Veteran's service-connected psychiatric disability?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Then, readjudicate the issue on appeal.  If the issue on appeal remains denied, issue a supplemental statement of the case, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




